                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Ronald D. Johnson,                                            Case No. 4:18CV1026

               Petitioner,

               v.                                             ORDER

Warden Christopher LaRose,

               Respondent



       This is a habeas corpus case in which, following referral to United States Magistrate

Judge William H. Baughman, Jr., the Magistrate Judge has filed a Report & Recommendation

recommending that I dismiss the petition as an unauthorized second or successive petition.

(Doc. 31).

       I have reviewed the Report & Recommendation de novo in light of the petitioner’s

objections (Doc. 33) and find the Report & Recommendation well-taken in all respects. As the

Magistrate Judge correctly concluded, the petitioner has already filed a habeas petition

challenging the state court’s method of computing the length of his sentence, and the district

court denied that petition on timeliness grounds. Johnson v. Moore, 2016 WL 4131859 (S.D.

Ohio 2016). The pending petition is therefore successive, and the petitioner may not litigate it in

this court without first obtaining permission from the court of appeals.

        I will, accordingly, adopt the Report & Recommendation as the order of this court and

transfer the petition to the U.S. Court of Appeals for the Sixth Circuit.
        In addition, the petitioner has filed motions: 1) to compel discovery (Doc. 24); 2) for

appointment of counsel (Doc. 27); and 3) for an evidentiary hearing (Doc. 39). Given my

conclusion that I lack subject-matter jurisdiction over the petition, I will deny these motions as

moot.

        It is, accordingly, hereby

        ORDERED THAT:

        1.     The Magistrate Judge’s Report & Recommendation (Doc. 31) be, and the same

               herby is, adopted as the order of this court;

        2.     The Clerk of Court shall transfer the petition for a writ of habeas corpus to the

               United States Court of Appeals for the Sixth Circuit;

        3.     The pending motions to compel discovery (Doc. 24), for appointment of counsel

               (Doc. 27), and for an evidentiary hearing (Doc. 39) be, and the same hereby are,

               denied.

        So ordered.

                                                               /s/ James G. Carr
                                                               Sr. U.S. District Judge




                                                 2
